DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-19, 21-23 have been presented for examination based on the application filed on 4/29/2022.
Claim 1 is provisionally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claim Interpretation.
Claims 1-5, 7-18, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUUB No. 20150204174by Kresse et al, in view of US PGPUB No. 2014/0372089 by Weng et al., further in view US Patent No. 10810331 by Umholtz; Nicholas Moehle et al (with Priority date to provisional application 62/291618 filed 5th February 2016), an optionally in addition with US PGPUB No. 20110067857 by UNDERHILL; William et al.
Claims 19 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kresse, in view US Patent No. 10810331 by Umholtz; Nicholas Moehle et al (with Priority date to provisional application 62/291618 filed 5th February 2016).
This action is made Final.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Arguments
Applicant’s arguments, see Remarks Pages 8-10 , filed 04/29/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kresse, Weng, Umholtz and in view Underhill. 
The major issue argued is that whether the determined increase in pressure is greater than a preselected pressure value, wherein the preselected pressure value is based on the measured micro- seismic events. The Underhill prior are details one way how to select the preselected pressure value, pressure over which will cause microseismic events. This is well known fact (official notice) which is used as R-T plot for determining a seismic front (as claimed). Umholz uses this well known fact for computation of exact value using change in the stress and strain in the formation. Both references are mapped below. Please also see claim interpretation section. 
----- This page is left blank after this line -----



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is provisionally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163.03 V states: …
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved…
Specifically claim 1 bolded limitation “predicting whether a seismic event will occur in the formation based on whether the determined increase in pressure is greater than a preselected pressure value, wherein the preselected pressure value is based on the measured micro-seismic events;…” discloses a dependency of determining preselected pressure value based on measured micro-seismic events. 
Specification [0044] at best discloses:
[0044] In some embodiments, calculated change in pore pressure may be used to predict if a seismic event will occur from the stimulation, while a calculated stress profile may be used to predict the magnitude of the seismic event. For example, a preselected value for a change in pore pressure in a formation from stimulation may be selected based on, for example*, detected seismic events resulting from physically performed and/or simulated stimulations having similar designs and pore pressure change. If a change in calculated pore pressure from a simulated stimulation is greater than the preselected value, a seismic event may be predicted. The stress profile may then be calculated for the simulated stimulation, which may be used to predict the magnitude of the predicted seismic event, for example, by determining if a stress field extends through a geological feature and/or by further calculating strain or movement in the formation resulting from the increase in stress.

However as it can be clearly seen the (1) the claim defines the invention in functional language specifying a desired result (limitation “…wherein the preselected pressure value is based on the measured micro-seismic events;…”)  but the disclosure fails to sufficiently identify how the function of determining preselected pressure value is performed or the result is achieved based on micro-seismic events. The example* in [0044] is not sufficient disclosure to determine this relationship. Although examples of determining threshold pressure that cause micro-seismic events is well known as shown in the claim interpretation section, the rejection is made here as it not known if the methodology to determine preselected pressure value is based on the measured micro-seismic events is the same as well known methodology or some other way is employed to determine the preselected pressure value; hence the provisional rejection. For at least this reason the claim does not have sufficient disclosure in the specification. Applicant may overcome the rejection by either (1) claiming this is well known as exemplified by art cited in Claim interpretation section footnote or (2) provide support in specification how this limitation is performed. Other ways to overcome this rejection are also possible.

Claim Interpretation
Claim 1 recites the limitation:
Claim1: … predicting whether a seismic event will occur in the formation based on whether the determined increase in pressure is greater than a preselected pressure value, wherein the preselected pressure value is based on the measured micro- seismic events; and altering at least one parameter of the stimulation to mitigate risk of the seismic event if the seismic event is predicted.. 

As seen from the specification [0044] the prediction may be based on preselected pressure value, however the stress profile is actually used to predict the magnitude of the predicted seismic event. Specification [0044] at best discloses:
[0044] In some embodiments, calculated change in pore pressure may be used to predict if a seismic event will occur from the stimulation, while a calculated stress profile may be used to predict the magnitude of the seismic event. For example, a preselected value for a change in pore pressure in a formation from stimulation may be selected based on, for example*, detected seismic events resulting from physically performed and/or simulated stimulations having similar designs and pore pressure change. If a change in calculated pore pressure from a simulated stimulation is greater than the preselected value, a seismic event may be predicted. The stress profile may then be calculated for the simulated stimulation, which may be used to predict the magnitude of the predicted seismic event, for example, by determining if a stress field extends through a geological feature and/or by further calculating strain or movement in the formation resulting from the increase in stress.

It appears preselected pressure value is input data, arbitrarily selected by the user, wherein there are no specific bounds clearly defined for preselected pressure value. The claim is interpreted such that any elevated pressure value would read on this  preselected pressure value.
Claims are interpreted as follows: 
(A) In art it is known that “…micro-seismic events are triggered only when the pore pressure field p(r,t) exceeds a threshold pressure field P.sub.T(r). Such micro-seismic events are usually exhibited in a space-time (r-t) plot…”1.
(B) It is known that pressure and stress profile for a given formation are related and pressure affects the stress profile2 . Therefore the limitation may also be interpreted as change in stress profile leading to triggering the seismic event.
----- This page is left blank after this line -----


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5, 7-18, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kresse, in view of US PGPUB No. 2014/0372089 by Weng et al., further in view US Patent No. 10810331 by Umholtz; Nicholas Moehle et al (with Priority date to provisional application 62/291618 filed 5th February 2016).
Rejection is addiotnally/optionally is also made with US PGPUB No. 20110067857 by UNDERHILL; William et al. with either taking official notice or rejecting with Underhill et al as mapped below.
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Underhill to Umholtz with the motivation that Underhill teaches how the seismic cloud (event as disclosed in Umholtz Col.14 lines 9-67) is trigged based on microseismic events as disclosed in Undershill ([0015]). Underhill and Umholtz are also analogous art to the claimed invention in the field of seismic event creation in the hydrocarbon modeling field (Umholtz: Col.14-16 discussing selection and stimulation of well site to avoid seismic events; Underhill: [0015]-[0016]). 
Regarding Claim 1
Kresse teaches a method, comprising: the formation (Kresse: [0007] "... The method may generate a mechanical earth model using the integrated wellsite data..." [0062][0066]); modeling a hydraulic fracture growth pattern in the formation from a stimulation of the formation (Kresse: [0084]-[0091], [0085] "... Figures 5.1-5.4 depict an example of a hydraulic fracture growth pattern...”), the stimulation comprising an injection of a volume of fluid into the formation (Kresse: [0085] "... As proppant is injected into the subterranean formation 502 from the wellbore 504, pressure from the proppant creates induced hydraulic fractures 591 about the wellbore 504...." proppant as fluid of the claim); determining an increase in pressure in the formation resulting from the stimulation (Kresse: [0088]"... When a fracture pressure is greater than stress acting on the encountered fracture, the fracture growth pattern may propagate along the encountered fracture. The fracture growth pattern may continue propagation along the encountered fracture until the end of the natural fracture is reached. The fracture growth pattern may change direction at the end of the natural fracture, with the fracture growth pattern extending in a direction normal to a minimum stress at the end of the natural fracture. As shown in Figure 5.4, the induced hydraulic fracture extends on a new path 527 according to the local stresses 01 and 02...."); predicting whether a seismic event will occur in the formation based on whether the determined increase in pressure (Kresse:[0090]-[0093], [0093]"... By modeling the fluid pressure inside the natural fractures, the potential shear slip condition may be evaluated along the natural fractures, and the likelihood of microseismic events may be assessed and predicted, which may provide a direct connection between the predicted fracture geometry and microseismic trigger mechanisms....") is greater than a preselected pressure value, wherein the preselected pressure value is based on the measured micro- seismic events (Kresse: [0090]"... This shear-slip induced conductivity may enhance the pressure transmission in the natural fractures and may allow microseismic events to be triggered at a distance away from the actual hydraulic fractures..." [0092] "...The fracturing fluid leak-off 640 may cause the fluid pressure in the natural fractures 650 to elevate above the original pore pressures. The elevated pore pressure may reduce the confining stress on natural fractures 650 and cause shear slippage along a respective natural fracture. This shear slippage may be a primary mechanism for triggering the microseismic events 630....") ;
Kresse does not explicitly teach measuring, for a time period, micro-seismic events from a formation to determine if the formation has an active or non-active fault.
Weng teaches measuring, for a time period, micro-seismic events from a formation to determine if the formation has an active or non-active fault  (Weng: [0009]-[0011] Fig.23A Step 2352, Abstract; See additionally [0183] "...[0183] The method provides a direct tie of the observed microseismicity and the stress field anticipated from the induced hydraulic fractures. By doing so, many effects due to initial heterogeneous stress distribution in the rock formation, variation of natural fractures and their attributes and their distribution in the reservoir, major faults with different properties, etc., can be taken into consideration...."). Weng also teaches obtaining a mechanical earth model of the formation  (Weng: "... [0183] The method provides a direct tie of the observed microseismicity … By doing so, many effects due to initial heterogeneous stress distribution in the rock formation, variation of natural fractures and their attributes and their distribution in the reservoir, major faults with different properties, etc., can be taken into consideration. This may reduce uncertainties in the analysis and interpretation of the microseismic events and may provide more deterministic validation/calibration of the fracture geometry from the fracture model...").
Kresse do not explicitly teach whether the determined increase in pressure is greater than a preselected pressure value, wherein the preselected pressure value is based on the measured micro- seismic events ; and altering at least one parameter of the stimulation to mitigate risk of the seismic event if the seismic event is predicted. (Emphasis is that Kresse teaches triggering of micoSeismic instead of the seismic events).
Weng teaches relationship between pressure and stress (Weng: specifically [0141], and additionally [0137]-[0151]). See claim interpretation where the differential Stress & strain are used a proxy for pressure (like instant specification [0044] to predict the seismic event. Weng also teaches altering at least one parameter of the stimulation to mitigate risk of the seismic event if the seismic event is predicted (Weng: See Fig.23B step 2386 failure as seismic event prediction; adjusting parameters steps 2388, 2390).
Umholtz teaches whether the determined increase in pressure is greater than a preselected pressure value, wherein the preselected pressure value is based on the measured micro- seismic events3,4  (Umholtz: Col.3 Lines 16-43 "... Geologic, geophysical and engineering data is initially gathered and processed to estimate the distribution of the large scale natural fractures, pore pressure and the reservoir elastic properties in each geologic layer. Stress data is gathered and processed utilizing the derived distribution of large scale natural fractures, pore pressure and elastic properties in a mesh-free particle based geomechanical simulator to simulate the geomechanical interaction between the regional stress and the natural fractures, pore pressure and elastic properties to estimate horizontal differential stress and maximum principal stress directions. ..."; In view of EFM in Fig.4, 12-13 shows relationship between pore pressure and stress and impact on /use with geomechanical simulator as in Fig.9 Col.14 lines 9-67; validation is performed of data for prediction on Seismicity Col.15 Lines 1-4); and altering at least one parameter of the stimulation to mitigate risk of the seismic event if the seismic event is predicted  (Umholtz: Fig.4 Col.14 Lines 43-63 See specifically induced seismicity potential (ISP) as prediction of seismic event which is based on differential stress and shear strain components as in the specification [0044]; Altering parameter is use of ISP to determine selection of well site and volume of injection (as in Col. 15 Lines 4-37; Col.16 Lines 48-67)) .
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Weng to Kresse with the motivation that Weng and Kresse are analogous art to the claimed invention in the field of fracture growth pattern estimating (Weng: [0009]-[0010] Fig. 23A-C; Kresse: Abstract) and also works of common inventor Weng et al.
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Umholtz to Kresse with the motivation that Umholtz and Kresse are analogous art to the claimed invention in the field of generate a stimulation plan using the mechanical earth model and the intersection properties (Kresse: Abstract [0090][-[0091]; Umholtz: Col.14-16 discussing selection and stimulation of well site to avoid seismic events). Additionally Umholtz complements teaching of Kresse by calculating induced seismicity potential (ISP) as prediction of seismic event (Fig.4 Col.14 Lines 43-63) showing the details of what is disclosed in Kresse ([0090]-[0092] see triggers).
Regarding Claim 2
Teachings of Kresse are shown in the parent claim 1. Kresse does not explicitly teach this limitation. 
Weng teaches further comprising generating a stress profile of the formation based on the increase in pressure (Weng: [0119][0120]) , the stress profile comprising a map of stress magnitudes over an area of the formation (Weng: [0137]-[0147], See specifically [0145] map view of the stress and Mohr structure as disclosed on [0141]) .
Regarding Claim 3
Weng teaches wherein a stress field is defined on the stress profile, the stress field delineating a distance through the formation subjected to a minimum amount of stress from the increase in pressure (Weng: specifically [0141], and additionally [0137]-[0151]) .
Regarding Claim 4
Weng teaches further comprising calculating tensile and shear mobilization in the formation based on the stress profile (Weng: [0145]"... 0145] As shown by the cross-sectional view of FIG. 19A,a stress disturbed region 1918 proportional to fracture height of the frachrre 1701 may be generated. Shear deformation 1920 may be generated about the stress distributed region as indicated by the double arrows. As shown by the map view of FIG. 19A, tensile deformation T may be applied to the hydraulic fracture as indicated by the opposing arrows....") .
Regarding Claim 5
Weng teaches further comprising modeling micro-seismic activity in the formation from the calculated tensile and shear mobilization (Weng: [0145]-[0151] but e.g. in [0146] "... [0146] Similar to the natural fractures 1702, if the stress state is such that the shear envelope 1808 of the rock matrix is reached, a shear crack may be created in the rock matrix, which may also trigger a microseismic event. It may be easier to reach the failure condition for at least some of the existing natural fractures 1702 than the rock matrix....").
Regarding Claim 6 (Cancelled)
Regarding Claim 7
Kresse teaches further comprising, prior to obtaining the mechanical earth model, characterizing a plurality of properties of the formation, wherein characterizing comprises obtaining wellsite data from at least one of core data, borehole imaging data, outcrop analogues, and seismic data (Kresse: [0113]-[0114][0066]-[0068]) .

Regarding Claim 8
Kresse teaches wherein the increase in pressure is calculated based on the volume of fluid injected into the formation (Kresse: [0095]) .
Regarding Claim 9
Kresse teaches further comprising calibrating the mechanical earth model to match measured micro-seismicity from the stimulation5 (Kresse: [0074]-[0077]).
Regarding Claim 10
Kresse teaches further comprising altering at least one parameter of the stimulation to mitigate risk of the seismic event (Kresse: [0062]-[0065]).
Regarding Claim 11
Kresse teaches further comprising performing the stimulation (Kresse: [0062]-[0065]).
Regarding Claim 21 (New)
Kresse teaches, the method of claim 1 wherein altering comprises altering in real time (Kresse: See Fig.23C where stimulation is followed by data gathering, which is followed by modeling and then adjusting of the stimulation operation --- which is understood as real time).
Regarding Claim 12
Kresse teaches a method, comprising: obtaining a mechanical earth model of a formation (Kresse: [0007] "... The method may generate a mechanical earth model using the integrated wellsite data..." [0062][0066]); modeling a hydraulic fracture growth pattern in the formation from a stimulation of the formation (Kresse: [0084]-[0091], [0085] "... Figures 5.1-5.4 depict an example of a hydraulic fracture growth pattern...”), the stimulation being performed in a plurality of stages along a borehole extending through the formation (Kresse: [0070]-[0071]) ; determining an increase in pressure in the formation resulting from the stimulation (Kresse: [0088]"... When a fracture pressure is greater than stress acting on the encountered fracture, the fracture growth pattern may propagate along the encountered fracture. The fracture growth pattern may continue propagation along the encountered fracture until the end of the natural fracture is reached. The fracture growth pattern may change direction at the end of the natural fracture, with the fracture growth pattern extending in a direction normal to a minimum stress at the end of the natural fracture. As shown in Figure 5.4, the induced hydraulic fracture extends on a new path 527 according to the local stresses 01 and 02...."); generating a stress profile for each of the plurality of stages (Kresse: various stimulation design stages 468 as disclosed in [0068]-[0072][0080] Fig.4A-B). Kresse teaches calibrating the completed stage of the stimulation prior to performing a subsequent stage of the stimulation, the calibrating comprising updating one or more input parameters of the model to match the modeled stress profile of the completed stage with the measured stress profile of the completed stage  (Kresse: [0062], [0074]-[0077]). 
Kresse does not specifically teach remaining limitations. 
Weng teaches generating a stress profile for each of the plurality of stages (Weng: [0119][0120]), each stress profile comprising a map of stress over an area of the formation (Weng: [0137]-[0147], See specifically [0145] map view of the stress and Mohr structure as disclosed on [0141]); physically, performing at least one of the stages of the stimulation (Weng: Fig.23A step 2350 [0165] "... Each of the methods 2300.1, 2300.2 may involve 2350 performing a stimulation operation comprising stimulating the wellsite by injecting an injection fluid with proppant into the fracture network..." - This step is not a simulation, but actual physical stimulation step being performed); physically, measuring stress within the area of the formation around a completed stage of the stimulation to generate a measured stress profile of the completed stage (Weng: [0181], Element 2352 detailing the measured stress via microseismic events/ measurements; [0165] "... 2352 generating wellsite data (e.g. natural fracture parameters of the natural fractures, pump data, and microseismic measurements)..."); and calibrating the completed stage of the stimulation prior to performing a subsequent stage of the stimulation, the calibrating comprising updating one or more input parameters of the model to match the modeled stress profile of the completed stage with the measured stress profile of the physically completed stage (Weng: Fig.23B [0185], Also see in general [0103]-[0127] a multi-stage example; [0182] “…Regardless where in space the stresses are computed, the comparison 2386 of the predicted propensity for shear slippage or failure can be made against the microseismic observation. If the model prediction does not agree well with the microseismic observations, modifications in natural fracture system or other rock parameters may be needed and the simulation rerun until adequate match is obtained. After the adjusting 2388, the wellsite data may be modified at 2352 and the method repeated. Once the calibrations are complete, the fracture parameters may be adjusted 2388 based on the comparing. The stimulation operation 2390 may also be adjusted based on the fracture parameters...."), wherein updating the one or more input parameters mitigates risk of induced seismic activity(Weng: Fig.23A-C discloses in steps 2386 & similarly in 2379 discuss the shear failure leading to micro seismic events (like in Kresse [0090][0092]) where they adjust the parameters to rectify the situation) in the subsequent stage of the simulation   (Weng: [0182] "... If the model prediction does not agree well with the microseismic observations, modifications in natural fracture system or other rock parameters may be needed and the simulation rerun until adequate match is obtained. After the adjusting 2388, the wellsite data may be modified at 2352 and the method repeated. Once the calibrations are complete, the fracture parameters may be adjusted 2388 based on the comparing...." "... [0186] Part or all of the methods may be performed in any order and repeated as desired....") 
Weng and Kresse do not explicitly show the details of how the stress parameters or stresses lead to computation of the some measure which mitigates risk of induced seismic activity.
Umholtz teaches the details of how the stress parameters or stresses lead to computation of the mitigates risk of induced seismic activity (Umholtz: Fig.4 Col.14 Lines 43-63 See specifically induced seismicity potential (ISP) as prediction of seismic event which is based on differential stress and shear strain components as in the specification [0044]; Altering parameter is use of ISP to determine selection of well site and volume of injection (as in Col. 15 Lines 4-37; Col.16 Lines 48-67)) .
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Weng to Kresse with the motivation that Weng and Kresse are analogous art to the claimed invention in the field of fracture growth pattern estimating (Weng: [0009]-[0010] Fig. 23A-C; Kresse: Abstract) and also works of common inventor Weng et al.
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Umholtz to Kresse with the motivation that Umholtz and Kresse are analogous art to the claimed invention in the field of generate a stimulation plan using the mechanical earth model and the intersection properties (Kresse: Abstract [0090][-[0091]; Umholtz: Col.14-16 discussing selection and stimulation of well site to avoid seismic events). Additionally Umholtz complements teaching of Kresse by calculating induced seismicity potential (ISP) as prediction of seismic event (Fig.4 Col.14 Lines 43-63) showing the details of what is disclosed in Kresse ([0090]-[0092] see triggers).
Regarding Claim 13
Weng teaches further comprising calculating a first rate of stress propagation in a first stage of the stimulation based on the increase in pressure (Weng.: [0149]-[0152] showing various stages of stress propagation at time intervals t1-t4 and process is iterative as disclosed in Fig.15 steps 1584-1599 [0127]) .
Regarding Claim 14
Weng teaches further comprising performing a first rock failure analysis on the formation based on the stress profile for at least one of the plurality of stages of the stimulation to predict micro-seismic activity (Weng: [0137]-[0151] disclosing Shear failure may be interpreted based on failure parameters, such as a failure envelope ( e.g., a Mohr-Coulomb failure envelope) and a stress state (e.g., a Mohr circle) leading to prediction of microseismicity) .
Regarding Claim 15
Weng teaches comprising measuring micro-seismic activity from the completed stage, and wherein the calibrating further comprises updating one or more input parameters of the model to match the predicted micro-seismic activity with the measured micro-seismic activity (Weng: Fig.23B Step 2358 [0150]-[0151])  .
Regarding Claim 16
Weng teaches further comprising defining a stress field on the stress profile, the stress field delineating a distance through the formation subjected to a minimum amount of stress from the increase in pressure (Weng: specifically [0141], and additionally [0137]-[0151]).
Regarding Claim 17
Weng teaches further comprising predicting whether a seismic event will occur in the formation based on whether the stress field extends into a geological feature (Weng: [0137]-[0151], see [0149]-[0152] specifically).
Regarding Claim 18
Kresse and Weng both teach wherein updating comprises providing a recommendation for mitigating the risk of generating induced seismicity, the recommendation comprising altering at least one of a drilling direction, fracture initiation point locations, fracturing fluid volume, fracturing fluid type, and maximum proppant concentration (Weng: [0067]-[0073] teaches adjusting fluid volume based on various factors like velocity and leakoff, [0120] shows The generating may also involve (1588) determining hydraulic fracture parameters (e.g., pressure p, width w, flow rate q, etc.) of the hydraulic fractures; Kresse: [0120]).
Regarding Claim 22 (New)
Weng teaches the method of claim 12 wherein calibrating comprises calibrating in real time (Weng: See Fig.23B Step 2358 “Performing Failure Assessment and Calibration against the micro seismic events”). From the flow in Fig.23C the modeling and calibration steps 2375-2383 appear to be in lockstep with the stimulation (which is a real time event). Kresse also teaches [0077] "... [0077] The nature and degree of fracture complexity may be analyzed to select an optimal stimulation design and completion strategy. Fracture modeling may be used to predict the fracture geometry that can be calibrated and the design optimized based on real-time microseismic mapping and evaluation....") .
----- This page is left blank after this line ----

Claims 19 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kresse, in view US Patent No. 10810331 by Umholtz; Nicholas Moehle et al (with Priority date to provisional application 62/291618 filed 5th February 2016).
Regarding Claim 19
Kresse teaches a system  (Kresse: Fig.9 [0128]-[0137]) for generating a model of a formation (Kresse: [0075]) , comprising: a computer processor (Kresse: Fig.9 element 930) ; and memory  (Kresse : Fig.9 element 926) comprising instructions executing on the computer processor with functionality to perform: receiving parameters of the formation (Kresse: [0066]-[0067]) ; modeling a mechanical earth model of the formation based on the parameters (Kresse: [0068] formation of mechanical earth model) ; simulating a stimulation of the formation, the stimulation comprising an injection of a volume of fluid into the formation (Kresse: [0069] "... The generated MEM 462 may be used as an input in performing stimulation planning 447...."); modeling a hydraulic fracture growth pattern in the formation from the stimulation of the formation (Kresse: [0074] [0077] specifically and in general [0084]-[0111]) ; and presenting, on a graphical user interface, a stress profile of the formation comprising changes in stress through the formation resulting from a change in pressure through the reservoir, the stress profile generated from the mechanical earth model and the hydraulic fracture growth pattern model (Kresse: Fig.5.1-5.4 [0085]-[0088]) and at least one sensor measuring at least one of the parameters of the formation, the at least one sensor in communication with the computer processor (Kresse: [0030]-[0034]), wherein the change in pressure through the reservoir is utilized to predict a seismic event (Kresse: [0092] "...The elevated pore pressure may reduce the confining stress on natural fractures 650 and cause shear slippage along a respective natural fracture. This shear slippage may be a primary mechanism for triggering the microseismic events 630....") 

Kresse does not explicitly teach the stress profile is utilized to predict the magnitude of the predicted seismic event.
	Umholtz teaches the stress profile is utilized to predict the magnitude of the predicted seismic event (Umholtz: Fig.4 Col.14 Lines 43-63 See specifically induced seismicity potential (ISP) as prediction of seismic event which is based on differential stress and shear strain components as in the specification [0044]; Altering parameter is use of ISP to determine selection of well site and volume of injection (as in Col. 15 Lines 4-37; Col.16 Lines 48-67)).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Umholtz to Kresse with the motivation that Umholtz and Kresse are analogous art to the claimed invention in the field of generate a stimulation plan using the mechanical earth model and the intersection properties (Kresse: Abstract [0090][-[0091]; Umholtz: Col.14-16 discussing selection and stimulation of well site to avoid seismic events). Additionally Umholtz complements teaching of Kresse by calculating induced seismicity potential (ISP) as prediction of seismic event (Fig.4 Col.14 Lines 43-63) showing the details of what is disclosed in Kresse ([0090]-[0092] see triggers).


Regarding Claim 20 (Cancelled)
Regarding Claim 23 (New)
Kresse teaches wherein presenting comprises presenting in real time  (Kresse: [0085]-[0088] & [0065] "... The flow diagram 400 is an iterative process that uses integrated information and analysis to design, implement and update a stimulation operation. The method involves pre-treatment/pre-stimulation evaluation 445, stimulation planning 447, real-time treatment optimization 451, and design/model update 453...."; [0077] "... [0077] The nature and degree of fracture complexity may be analyzed to select an optimal stimulation design and completion strategy. Fracture modeling may be used to predict the fracture geometry that can be calibrated and the design optimized based on real-time microseismic mapping and evaluation....") .
----- This page is left blank after this line ----

Relevant Prior Art of Record
US PGPUB No. 20110067857 by UNDERHILL; William et al ¶"...[0015] Micro-seismic events are triggered only when the pore pressure field p(r,t) exceeds a threshold pressure field P.sub.T(r). Such micro-seismic events are usually exhibited in a space-time (r-t) plot, where r is the distance to the seismic event from a wellbore (the point of injection of the fracturing fluid), and t represents time....", showing that selecting a pressure to determine microseismic event using R-T plot is well known.
US PGPUB No. 20180231677 by Shojaei; Hasan ¶"... [0048] A plot of microseismic event distance as a function of time, called an “R-T plot” may be generated using the determined hypocenters, where R is the distance of the microseismic event from the wellbore (for each fracturing state in a multiple stage fracture treatment, and T is the time at which the microseismic event occurred. FIG. 12 shows an example of an R-T plot. The R-T plot enables estimating a distance to which the pressure front has travelled (R) at a given time (T).....", showing that selecting a pressure to determine microseismic event using R-T plot is well known.
----- This page is left blank after this line ----



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
----- This page is left blank after this line ----
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351. The examiner can normally be reached Mon-Fri, 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKASH SAXENA
Primary Examiner
Art Unit 2147



/AKASH SAXENA/Primary Examiner, Art Unit 2147      
Tuesday, June 14, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US PGPUB No. 20110067857 by UNDERHILL; William et al ¶[0015] Micro-seismic events are triggered only when the pore pressure field p(r,t) exceeds a threshold pressure field P.sub.T(r). Such micro-seismic events are usually exhibited in a space-time (r-t) plot, where r is the distance to the seismic event from a wellbore (the point of injection of the fracturing fluid), and t represents time.
        2 Eg. See US PGPUB No. 20150204174 A1 by Kresse; Olga et al [0090][0093]
        [0090] For a closed fracture, the equivalent fluid conductivity may be expected to change with the fluid pressure since contact deformation is a function of effective normal stress. This pressure-induced dilatancy and the associated increase in conductivity may increase flow through some segments of the natural fracture path that may be subject to compressive contact stress. Also, any reduction in effective contact stress may result in fracture sliding, which can lead to local stress variations and slip induced fracture dilation, which may in turn change the overall conductivity of fracture networks. This shear-slip induced conductivity may enhance the pressure transmission in the natural fractures and may allow microseismic events to be triggered at a distance away from the actual hydraulic fractures for natural fractures that have relatively low original permeability.
        
        [0092] FIG. 6 depicts a complex hydraulic fracture network 600 with microseismic events 630 due to fracturing fluid leak-off 640 into natural fractures 650. Similar to FIGS. 5.1-5.4, fracturing fluid may leak into natural fractures at intersections 605 with hydraulic fractures 620, for both the case of a hydraulic fracture crossing the natural fracture and the case of a hydraulic fracture propagating along the natural fracture. The fracturing fluid leak-off 640 may cause the fluid pressure in the natural fractures 650 to elevate above the original pore pressures. The elevated pore pressure may reduce the confining stress on natural fractures 650 and cause shear slippage along a respective natural fracture. This shear slippage may be a primary mechanism for triggering the microseismic events 630.
        3 Official notice/full rejection with claim interpretation (A) that this is well known using US PGPUB No. 20110067857 by UNDERHILL; William et al ¶[0015] Micro-seismic events are triggered only when the pore pressure field p(r,t) exceeds a threshold pressure field P.sub.T(r). Such micro-seismic events are usually exhibited in a space-time (r-t) plot, where r is the distance to the seismic event from a wellbore (the point of injection of the fracturing fluid), and t represents time.
        
        4 Claim interpretation (B) where the pressure affects the stress and strain (also used by applicant in specification [0044]) used to map with Umholtz).
        5 Weng prior art not used here also teaches this limitation Fig.23C Step 2383.